                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                             Plaintiff,    )
                                           )
vs.                                        )       Case No. 19-00216-01-CR-W-GAF
                                           )
DUNCAN S. HAYNIE,                          )
                                           )
                             Defendant.    )

                                           ORDER

       On July 11, 2019, defense counsel filed a Motion for Psychiatric Examination (Doc. #9).

On July 11, 2019, the Court ordered that Defendant undergo a psychiatric examination pursuant

to 18 U.S.C. § 4241 to assist the Court in making a determination as to defendant’s competency.

The examination was conducted at the Metropolitan Detention Center in Los Angeles, California.

The Forensic Evaluation is dated September 27, 2019 and was filed with the Court on October 11,

2019 (Doc. #18).

       On November 20, 2019, hearing was held as to Defendant’s competency. The defendant

appeared in person and through appointed counsel, Ronna Holloman-Hughes. Assistant United

States Attorney Stefan Christopher Hughes appeared for the Government. Both parties stipulated

that Ernie Gonzalez, Jr., Ph.D., would testify consistent with the Forensic Evaluation he has

submitted to the Court. Dr. Gonzalez appeared in person, via video conference, for the hearing.

Both defense and government counsel had the opportunity to cross-examine Dr. Gonzalez on the

Forensic Evaluation. In the Forensic Evaluation, Dr. Gonzalez opined that the available

information indicates defendant Duncan S. Haynie is currently competent to proceed.

                                               1
       On December 3, 2019, United States Magistrate Judge Sarah W. Hays issued her Report

and Recommendation (Doc. #27).

       Upon careful and independent review of the record, as well as the applicable law, and there

being no objections filed to the Report and Recommendation, this Court hereby adopts and

incorporates as its own Opinion and Order the Report and Recommendation of United States

Magistrate Judge Sarah W. Hays.

       Accordingly, it is

       ORDERED that defendant Duncan S. Haynie is not currently suffering from a mental

disease or defect which would prevent him from understanding the nature and consequences of

the proceedings against him or assisting in his defense.


                                                     s/ Gary A. Fenner
                                                     GARY A. FENNER, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATED: January 30, 2020




                                                2
